DETAILED ACTION
1.	The following communication is in response to applicant's amendment received on 20-December-2021.  Claims 1-2, 4-8, 10-13 and 15-16 are pending in the application.  Claims 3, 9 and 14 are canceled.  Further, the specific arguments as presented in applicant’s present response, on pages 7-9, are considered persuasive, and therefore the previously applied rejections have been withdrawn.
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Jacob Beers (Reg. No. 68,574) on 28-February-2022.

2.2	In the Claims:
1. (Currently Amended) A drone method for pickup and delivery of multiple packages, comprising:
in an air traffic control system configured to manage Unmanned Aerial Vehicle (UAV)
flight in a geographic region, communicating to one or more UAVs over one or more wireless networks;
receiving multiple delivery requests including for a first package and a second package, each delivery request specifying any of a pickup location, one or more packages, and a delivery location for each package;
directing a UAV to travel to each respective pickup location, scan for and identify a respective package, and upon confirming an identity of the respective package, pick up the respective package; and
[[a]] the first package for delivery at a first delivery location and [[a]] the second package for delivery at a second delivery location via a flight plan provided to the UAV based on the first delivery location and the second delivery location, wherein multiple packages include the first package and the second package.

7. (Currently Amended) A drone air traffic control system comprising:
a processor and a network interface communicatively coupled to one another; and
memory storing instructions that, when executed, cause the processor to:
communicate to one or more UAVs over one or more wireless networks;
receive multiple delivery requests including [[the]] a first package and [[the]] a second package, each delivery request specifying any of a pickup location, one or more packages, and a delivery location for each package;
direct a UAV to travel to each respective pickup location, scan for and identify a respective package, and upon confirming an identity of the respective package, pick up the respective package; and
direct the UAV to deliver [[a]] the first package for delivery at a first delivery location and [[a]] the second package for delivery at a second delivery location via a flight plan provided to the UAV based on the first delivery location and the second delivery location, wherein
multiple packages include the first package and the second package.

13. (Currently Amended) An Unmanned Aerial Vehicle (UAV) for delivering multiple packages, the UAV comprising:
hardware and antennas configured to communicate with one or more wireless networks;
a processor communicatively coupled to the hardware and antennas; and
memory storing instructions that, when executed, cause the processor to:
communicate with an air traffic control system via one or more wireless networks;
obtain and send data to the air traffic control system in association with a flight of 
the UAV during delivery of the multiple packages;
receive instructions from the air traffic control system to pick up the multiple 
packages including a first package and a second package;
pick up the multiple packages by traveling to each respective pickup location, 
scanning for and identifying a respective package at each respective pickup location, and upon confirmation of an identity of the respective package, picking up the respective package; and
[[the]] a first delivery location and the second package at [[the]] a second delivery location based on instructions received from the air traffic control system, wherein the instructions include a flight plan based on the first and second delivery
locations.

Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over USP Publication 2017/0323257, which provides an unmanned aerial vehicle (UAV) that may be used to deliver a package. The UAV may include a communication interface configured to receive a request to transport a package from a customer, and a navigation unit configured to direct the UAV to the package. The UAV may also include a sensor configured to determine at least one of a weight and a plurality of dimensions of the package, and a schedule unit configured to adjust a pick up schedule for a one or more other packages based on at least one of the weight and the plurality of dimensions of the package.

3.2	Claims 1-2, 4-8, 10-13 and 15-16 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 7 and 13 for an Unmanned Aerial Vehicle (UAV) for delivering multiple packages, specifically including: 
(Claim 13)  “hardware and antennas to communicate with one or more wireless networks; 
a processor communicatively coupled to the hardware and antennas; and 
memory storing instructions that, when executed, cause the processor to: 
communicate with an air traffic control system via one or more wireless networks; 
obtain and send data to the air traffic control system in association with a flight of the 
UAV during delivery of the multiple packages; 
receive instructions from the air traffic control system to pick up the multiple packages including a first package and a second package;
pick up the multiple packages by traveling to each respective pickup location, scanning for and identifying a respective package at each respective pickup location, and upon confirmation of an identity of the respective package, picking up the respective package; and 
deliver the first package at a first delivery location and the second package at a second delivery location based on instructions received from the air traffic control system, wherein the instructions include a flight plan based on the first and second delivery locations.”

3.3	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2, 4-6, 8, 10-12 and 15-16 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 7 and 13. 

Response Guidelines
4.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

4.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661